Citation Nr: 0328573	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  93-25 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
knee disorder.  

2.  Entitlement to an initial compensable rating for the 
service-connected cervical condylomata.  




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs






ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from September 1988 to 
September 1992.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision by the 
RO.  

The Board remanded the case to the RO in October 1995 and 
August 1999 for additional development of the record.  



FINDINGS OF FACT

1.  The veteran failed to report without explanation for 
examinations scheduled for the purpose of ascertaining the 
nature and likely etiology of the claimed bilateral knee 
disorder.  

2.  The veteran also failed to report without explanation for 
medical examinations scheduled for the purpose of evaluating 
the current severity of the service-connected cervical 
condylomata.  

3.  The veteran currently is not shown to suffer a chronic 
knee disorder due to any event in service.  

4.  The service-connected cervical condylomata disability is 
not shown to have been manifested by more than mild symptoms 
or symptoms that require continuous treatment.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a bilateral knee 
disability due to disease or injury that was incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 1137, 1153, 
5107(a), 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.655 
(2003).

2.  The criteria the assignment of an initial compensable 
rating for the service-connected cervical condylomata have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.655, 4.7, 4.116 including Diagnostic Code 
7699-7612 (1994); 38 C.F.R. §§ 3.655, 4.7, 4.116 including 
Diagnostic Code 7699-7612, 7615 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the veteran's original claim of service 
connection for a bilateral knee disability was denied by 
rating decision dated in March 1993.  The RO found that, even 
though the service medical records showed treatment for 
complaints of knee pain in service, there was no current knee 
disability related to treatment in service.  The veteran 
timely appealed that determination.  

In addition, the March 1993 rating decision granted service 
connection for cervical condylomata with a noncompensable 
rating assigned.  The veteran timely appealed the 
noncompensable rating.  

In an October 1995 remand, the Board determined that the 
veteran should be afforded an orthopedic examination to 
determine if the veteran had current bilateral knee 
disability that was incurred in service.  The Board also 
indicated that the veteran should be afforded a VA 
gynecological examination to determine the current nature and 
severity of the service-connected cervical condylomata.  

The veteran was thereafter scheduled for VA examinations in 
December 1996.  She failed to report to that examination.  In 
December 1997, the veteran was reported to have refused VA 
examinations due to a change of address.  In October 1998 and 
November 1998, she was reported to have been scheduled for 
additional examinations; however, she failed to report.  

A May 1999 Report of Contact indicated that the last actual 
contact with the veteran had been in 1995.  It was reported 
that the veteran's whereabouts were unknown.  

In an August 1999 remand, the Board determined that the RO 
had not made sufficient efforts to locate the veteran in 
light of the VA's duty to assist the veteran.  In addition, 
the Board noted that the rating schedule criteria for 
evaluating gynecological disorders had changed in May 1995.  

Additional letters were sent to the veteran's last known 
address and several attempts were made to locate the veteran.  
Specifically, the RO searched the internet for all listings 
of the veteran's name within the United States.  

The RO then contacted each person by telephone to identify 
whether any was the veteran.  The RO even attempted to 
contact the veteran's mother to locate the veteran.  All 
attempts were unsuccessful.  

The RO continued to send letters to the veteran's last known 
address to comply with VA's duty to assist.  Many, if not 
all, were returned as nondeliverable, noting that the veteran 
no longer resided at that address.  

Finally, in July 2003, the RO issued a Supplemental Statement 
of the Case and returned the case to the Board.  



I.  VCAA

At the outset, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the appellant was notified of the RO's 
decisions.  The RO's decisions, Statement of the Case, 
Supplemental Statements of the Case and letters, informed her 
of the evidence needed to support her claim.  VA has met its 
duty to inform the veteran.  

The Board concludes that the discussions in the RO's 
decision, Statement of the Case and Supplemental Statement of 
the Case informed the veteran of the information and evidence 
needed to substantiate her claim and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The appellant has not referenced any unobtained, 
obtainable, evidence that might aid her claim.  

Hence, the Board finds that VA has fulfilled any duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to reopen the claims, to provide notice of the 
veteran's responsibility to provide evidence, and to provide 
notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Moreover, the Board points out that the RO attempted, on 
multiple occasions, to locate the veteran's whereabouts.  The 
veteran has not been located and she has not attempted to 
contact the RO to report her current address.  

Although VA has a duty to assist the appellant in the 
development of her claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the appellant.  She 
was advised of the evidence necessary to substantiate her 
claim.  

In this regard, the Board notes that the RO attempted on 
several occasions to advise the veteran and her 
representative of the law and regulations governing her 
claim, and have been given notice of the information, medical 
evidence, and/or lay evidence necessary to substantiate the 
claim and which determined and additional medical 
examinations were necessary prior to the issuance of a 
decision on the merits.  The RO scheduled multiple 
examinations, but the veteran failed to report.

The RO has made reasonable efforts to locate the veteran and 
to obtain relevant records adequately identified by the 
veteran; in fact, it appears that all evidence identified by 
the veteran has been obtained and associated with the claims 
folder.  Hence, the claim is ready to be considered on the 
merits.

Hence, a remand for the RO to address the VCAA again would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  


II.  Service Connection

The veteran claims, in essence, that service connection is 
warranted for a bilateral knee disability.  

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

As noted hereinabove, the Board determined that a VA 
orthopedic examination was necessary to determine the current 
nature and likely etiology of the claimed bilateral 
disability.  

Examinations were scheduled for the veteran and she was 
advised of the consequences of her failure to report without 
good cause.  

Under 38 C.F.R. § 3.655(b), if a veteran does not appear at a 
scheduled VA examination that is required in order to 
adjudicate a claim, the VA may proceed with the adjudication 
of the claim.  This regulation states, "[w]hen a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied."  
Examples of "good cause" include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a) (2003).  

In this case, the Board had already determined that the 
veteran's service medical records showed treatment for knee 
problems.  However, the evidence did not show that the 
veteran had a current bilateral knee disability due to injury 
or disease incurred in or aggravated by service.  As such, 
the additional examinations were scheduled.  

Thus, as the veteran did not appear for the scheduled 
examination, the claim of service connection must adjudicated 
based on the evidence of the record.

Given the absence of competent evidence of current disability 
due the veteran's unexplained failure to cooperate, the Board 
finds no basis, other than unsupported lay assertions, to 
establish that she has current bilateral knee disability due 
to disease or injury in service.  As the veteran is not a 
medical expert, she is not competent to express an 
authoritative opinion on this issue.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  



III.  Increased Ratings

The veteran claims in essence, that an initial compensable 
rating is warranted for the service-connected cervical 
condylomata.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

Under 38 C.F.R. § 4.31 (2002), it is provided that where the 
schedule does not provide a no percent evaluation for a 
Diagnostic Code, a no percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2003).  

In the March 1995 and August 1999 remands, the Board 
determined that additional examinations were necessary in 
order to determine the current nature, extent and severity of 
the service-connected cervical condylomata.  

These examinations were scheduled for the veteran and she was 
advised of the consequences of her failure to report without 
good cause.  

Under 38 C.F.R. § 3.655(b), if a veteran does not appear at a 
scheduled VA examination that is required in order to 
adjudicate a claim, the VA may proceed with the adjudication 
of the claim.  This regulation states, "[w]hen a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied."  
Examples of "good cause" include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a) (2003).

The record indicates that he the veteran failed to show for 
VA examinations scheduled pursuant to the March 1995 and 
August 1999 remand instructions, but provided no reason for 
her failure to report.  

As the veteran has not demonstrated good cause for her 
failure to report for a VA examination, the Board finds at 
this time no basis for the assignment of an increased rating 
in this case.  There is no showing that the service-connected 
cervical condylomata has been productive of more than mild 
disablement or has required continuous treatment.  

While the RO has a duty to make reasonable effort to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits, it is the veteran's 
responsibility to report for all examinations, to further 
cooperate in the development of the claim.  See 38 U.S.C.A. § 
5103A (West 2002), 38 C.F.R. § 3.655 (2003).  

The examinations were scheduled on behalf of the veteran for 
the explicit purpose of determining the current nature, 
extent and severity of the service-connected cervical 
condylomata.  The veteran did not appear for the 
examinations.  

The Board is aware that VA's duty to assist is not a one-way 
street.  If the veteran wishes help, she cannot passively 
wait for it in those circumstances where her own actions are 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 191 (1991); Hayes v. Brown, 5 Vet. 
App. 60, 68 (1993).  

Accordingly, the Board finds that it has no alternative but 
to deny the veteran's claim of service connection and claim 
for an increased rating.  38 C.F.R. §§ 3.326, 3.327, 3.655 
(2003); Engelke v. Gober, 10 Vet. App. 396 (1997).



ORDER

Service connection for a claimed bilateral knee disability is 
denied.  

An initial compensable rating for the service-connected 
cervical condylomata is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



